DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on July 25, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “in response to determining that the communication path is not busy, delivering, via the communication path, the second probe burst packet set to the user equipment, determining that the communication path remains not busy based on a lack of a packet inter-arrival discontinuity after delivery of the second probe burst packet set, in response to determining that the communication path remains not busy, delivering, via the communication path, the third probe burst packet set to the user equipment, and determining that the communication path continues to remain not busy based on a lack of a packet inter-arrival discontinuity after delivery of the third probe burst packet set, and delivering the background traffic flow to the user equipment using the spare capacity while the communication path is not busy (Claims 1, 8 and 15 ). “The closest prior art found is as follows:
Morrill et al. (Pub. No. US 2014/0321273 A1)- In one embodiment, a determination is made as to whether to establish a communication along a communication path based on network performance information. The disclosed embodiments provide several alternatives for establishing the communication and improving communications along the communication path in response to a determination that at least one network node along the communication path is impaired or congested.
Kokku et al. (Pub. No. US 2007/0230352 A1)- reduce the impact of congested paths on network throughput, whenever the congestion window for a path w.sub.i reaches a threshold MIN_CWND, the path is temporarily marked as "choked." No subsequent packets are sent on this path until it is "unchoked." From then on, a probe (unchoke request) with a timestamp is periodically sent on each choked path. If the probe does not perceive a delay greater than .DELTA..sub.i described above, the exit node 210 returns an unchoke indication to the entry node 206. Otherwise, the exit node 210 drops the probe. Implementing choking and unchoking automatically handles path failures. No packets are sent on the failed path, and if an unchoke request does not reach the exit node 210, then no unchoke indication is sent back and the path remains choked from the perspective of the entry node 206. This feature is analogous to permitting the congestion window to drop below one.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," in response to determining that the communication path is not busy, delivering, via the communication path, the second probe burst packet set to the user equipment, determining that the communication path remains not busy based on a lack of a packet inter-arrival discontinuity after delivery of the second probe burst packet set, in response to determining that the communication path remains not busy, delivering, via the communication path, the third probe burst packet set to the user equipment, and determining that the communication path continues to remain not busy based on a lack of a packet inter-arrival discontinuity after delivery of the third probe burst packet set, and delivering the background traffic flow to the user equipment using the spare capacity while the communication path is not busy “(claims 1, 8 and 15) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472